Citation Nr: 1750937	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-13 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of colon cancer, to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1968 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This case is now under the jurisdiction of the VA RO in Denver, Colorado.

In his substantive appeal, the Veteran requested a Board hearing by live videoconference.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2013.  However, in August 2017, the Veteran submitted a statement indicating that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704(e) (West 2014), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

In August 2017, the Veteran submitted a lay witness statement from R. Rupp, and did not request initial Agency of Original Jurisdiction consideration of that evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to ionizing radiation through his military occupational specialty as an interior communications electrician aboard nuclear submarines and that he developed colon cancer in 1980 due to the exposure.  He has stated that he served aboard the USS Holland, that his duties included performing tests and maintenance, and that on two occasions he "went into the actual reactor compartment to perform duties" for 12 hours at a time for three days.  He asserts that during that time he wore a film badge dosimeter, which was read every hour.  See VA Form 21-4138, Statement in Support of Claim, received in August 2017.  The Veteran has also submitted a statement from R. Rupp, who served with the Veteran on the USS Holland and confirms the Veteran's assertion that any sailor entering a submarine to perform work had to wear a film badge dosimeter, which was returned and tracked at the end of the visit.

Under 38 C.F.R. § 3.311 (2016), in claims not involving participation in atmospheric nuclear testing or the American occupation of Hiroshima or Nagasaki, Japan, a request must be made for any available records concerning a veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The Veteran's service treatment records and service personnel records confirm that he served aboard the USS Holland which was a submarine tender.  They also show that he served aboard the USS Alamogordo.  They do not indicate service aboard any specific nuclear submarines.  The service treatment records include a DD Form 1141 for the Veteran's service on the USS Holland.  The DD Form 1141 shows a skin dose of 0 rem, a gamma and x-ray dose of 0 rem, and a neutron dose of 0 rem.  In June 2012, the AOJ requested that the Naval Dosimetry Center furnish a DD Form 1141 or an equivalent record of occupational radiation exposure, to include for the Veteran's service aboard the USS Alamogordo.  In July 2012, the Naval Dosimetry Center informed VA that their records showed the Veteran received a skin equivalent to the whole body dose of 0 rem, a deep dose equivalent photon dose of 0 rem, a deep dose equivalent neutron dose of 0 rem, and a committed effective dose equivalent dose of 0 rem, during his period of exposure from November 1970 to March 1971.

The Veteran's case has not yet been forwarded to the Under Secretary for Health for preparation of a dose estimate, as required under 38 C.F.R. § 3.311(a)(2).  In that regard, the Board notes that applicable law and regulations only contemplate a radiation dose estimate provided by the Defense Threat Reduction Agency (DTRA) or the VA Under Secretary for Health as being acceptable for VA adjudication purposes.  The law and regulations do not allow for adjudication based on dose measurements and estimates from the service department, even in the case of zero-dose measurements and estimates.  As such, this case must be referred to the Under Secretary of Health regardless of the contents of the service personnel records, service treatment records, and other such records.  To comply with the governing law and regulations, this case must be remanded to the AOJ for referral to the VA Under Secretary for Health for a radiation dose estimate and, if radiation exposure is identified, to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's service treatment records, service personnel records, and any other pertinent evidence of record to the VA Under Secretary for Health for a radiation dose estimate in accordance with 38 C.F.R. § 3.311(a)(2)(iii).

2.  Following receipt of the requested radiation dose estimate, if radiation exposure is identified, then the claim should be forwarded to the VA Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c).

3.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted for residuals of colon cancer.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




